Citation Nr: 0716956	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION


The veteran served on active duty from August 1971 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

While the veteran's original claim for service connection was 
for his current psychiatric disability, the RO has narrowly 
construed the issue as a claim for the diagnosis noted in his 
1971 service records.  The issue has been restylized above to 
reflect the intent of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for his currently 
diagnosed bipolar disorder, with a history of schizophrenia.  
While in service, he experienced psychiatric symptoms in 
training which led to a medical review board shortly after 
entry.  The resultant diagnosis was schizoid personality 
disorder and he was medically discharged.  

A medical opinion has not been sought in this case to 
determine whether the veteran's prior symptoms are related to 
his current disorder.  The Board is required to seek such an 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2006).  Such an 
indication will be found when there is "credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation."  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

In this case, the veteran has credibly indicated that he has 
had the same types of symptoms since he was in service.  VA 
outpatient clinical records confirm treatment for two 
acquired psychiatric disorders.  Given the overlapping nature 
of the psychiatric illnesses at issue, it is unclear whether 
the veteran's in-service symptoms were early manifestations 
of his current disorders.  Thus, further medical examination 
and onion are required.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include the 
rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant 
will be assigned. 

2.  Schedule the veteran for a VA mental 
disorders examination to determine the 
nature and etiology of any current 
psychiatric disorder diagnosed.  All testing 
deemed necessary should be conducted and the 
results reported in detail.  Based on a 
review of the claims file, to include the 
veteran's October 1971 medical board 
examination, the examiner is asked to render 
an opinion as to whether it is at least as 
likely as not (probability of fifty percent 
or more) that the veteran's current 
psychiatric disorder is related to the in-
service treatment for symptoms characterized 
as schizoid personality disorder.  A 
complete rationale for any opinion rendered 
is requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


